Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 2-5 and 7-9 have been cancelled.  Claims 1, 6, 10 and 11 are currently amended.  Claims 1, 6, 10 and 11 are pending and have been fully considered.  All claims are drawn to an apparatus.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 11/09/2021) Drawings objections and 35 USC §112, §102 and §103 rejections in view of the replacement drawings, amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the claims, Examiner believes new 35 USC §112 and 35 USC §103 rejections are appropriate and has applied such rejections to the noted claims.
Response to Amendment
In their reply dated January 26, 2022, Applicant made certain claim amendments to address the objections, rejections, statements and/or claim interpretations of the prior office action (OA), to clarify the claim language, and to potentially advance prosecution.  

Any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Drawings
The drawings were received on January 26, 2022.  These drawings are accepted.
Claim Interpretation
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

The notion of “differential pressure” and ‘recovery,’ in claim 1, appears functional these terms or phrases relate to fluids that the feed spacer is acting upon or fluids which pass through the feed spacer.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in part, “an area A in which a differential pressure is decreased; and 
an area B in which a recovery is increased, and each of area A and area B comprises . . .”
If differential pressure is the difference in pressure between two points of a system, it is unclear how to interpret a decrease a decrease in differential pressure.  Does this imply that the difference in pressure decreases in the direction of flow of a fluid?
It is also unclear which recovery is being referenced.  Is this a differential pressure recovery or the recovery of a substance?
Claims 6, 10 and 11 depend on claim 1 and do not remedy the indefiniteness of the parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP2004089763)(of record; English machine translation referenced below) in view of Choi et al. (WO2017057833; equivalent publication and translation in US20180207586 is referenced below).
In the claim below, the italicized portions are the aspects of the claim that Examiner interprets as functional rather than structural.  
Regarding claims 1, 6, 10 and 11, Sato discloses a feed spacer (Abstract, Figs. 1, 2 and 5), comprising: 
an area A in which a differential pressure is decreased (p. 15 or lines 542-569; Figs. 1 & 2, where differential pressure is a functional limitation which is attained based on differing structural densities of the crossing strands such as a more open versus closed structure); and 
an area B in which a recovery is increased (lines 139 – 211; Figs. 1  & 2, where recovery increase is functional limitation that is met based on differing densities of the crossing strands), and each of area A and area B comprises: 
a first set, in which a plurality of strands is positioned in parallel (Figs. 1 & 2); and 
a second set, in which a plurality of strands crosses the plurality of strands of the first set and is positioned in parallel (Figs. 1 & 2), and
a crossing angle al of the first set and the second set in area A is less than a crossing angle a2 of the first set and the second set in area B (Fig. 1, where the figure illustrates the module having the feed spacer with the claimed angle difference).
Therefore, Sato discloses the claimed invention, except
wherein: 
the strands of each of the first and the second set include a plurality of protruding portions having a diameter W2, and the protruding portions of the strands forming the first set cross the protruding portions of the strands forming the second set, thereby determining a thickness of the feed spacer, 
the strands of the first set and second set in area A include non-protruding portions having a diameter W1, 
the strands of the first set and second set in area B include non-protruding portions having a diameter W1', 

Choi et al. (Choi) discloses a reverse osmosis filter module including an improved feed spacer, and particularly a reverse osmosis filter module including an improved feed spacer which has an asymmetric diameter in an intersection in which a first set of filaments and a second set of filaments intersect, thereby reducing differential pressure by increasing a cross-sectional area of a flow path, and mitigating concentration polarization by developing a swirl flow (Abstract).  More specifically, partial regions of outer surfaces of the filaments protrude outward in an intersection in which the first set of filaments and the second set of filaments intersect ([0012],[0039], Figs. 4A and 4B).
Therefore, based on experimentation and Sato’s teachings regarding spacer thickness and the thickness required for the strands and the method of treating the cross point in each set (i.e., larger opening region and lower openings regions or dense region along the length of the membrane module), as well as Choi’s teachings regarding the asymmetric diameters of the strands with protruding and non-protruding portions, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to design the feed spacer as claimed and to tailor the conditions at the cross points and non-crossed points in each of the regions or sets in the feed spacer, independently or in consideration of the fluid’s direction, without exceeding the desired feed spacer thickness and the typically intent of increasing flux in a reverse osmosis membrane.  
Additional Disclosures Included: Claim 6: A distance between cross points of the first set and the second set in the area B is smaller than a distance between cross points of the first set and the second set in the area A (Sato, Fig. 1, where the smaller cross point angles in area A compared to area B will produce the recited structure); Claim 10: A reverse osmosis filter module comprising the feed spacer of claim 1, wherein the area A is in a portion which is in first contact with raw water (Sato, p.. 2, starting at lines 15; Choi, [0008], [0030]); and Claim 11: The reverse osmosis filter module includes: 
a tube including openings for accommodating a permeating liquid in a longitudinal direction (Choi, [0002, [0007], [0027]; and 
one or more reverse osmosis membranes, which are extended from the tube in an outside direction and are wound around a circumference of the tube (Choi, [0012], Fig. 1), and 
the feed spacer is in contact with the one or more reverse osmosis membranes and is wound around the circumference of the tube (Sato, Abstract; p. 2; Choi, [0002], [0007], [0012], Fig. 1, where the above structures is merely the intended use of a feed spacer in a reverse osmosis module).
Response to Arguments
	Applicant’s arguments filed 01-26-2022 have been fully considered but they are not persuasive.  Some arguments are moot in light of the modified rejections.
	With respect to the notion of differential pressure decrease, recovery increase, the protruding portions etc., Examiner believes these features are addressed with the new combined references, including Choi.  For example, Choi discussed reducing differential pressure (Abstract, [0002]).  Choi also addresses the different diameters or protrusions of the strands as noted in the patentability analysis above.

	While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/